  Case 1:20-cv-05482-RMB Document 9 Filed 07/17/20 Page 1 of 6 PageID: 91



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

MICHAEL ANTHONY WALCOTT,          :     CIV. NO. 20-5482 (RMB)
                                  :
                  Petitioner      :
                                  :
     v.                           :           OPINION
                                  :
DAVID E. ORTIZ,                   :
                                  :
                  Respondent      :


BUMB, District Judge

     On June 19, 2020, Petitioner Michael Anthony Walcott, a

prisoner confined in the Federal Correctional Institution in Fort

Dix, New Jersey (“FCI Fort Dix”), filed an amended petition for

writ of habeas corpus under 28 U.S.C. § 2241, seeking release from

prison under the CARES Act or under 18 U.S.C. § 3582(c)(1)(A),

based on his fear of contracting COVID-19 while in prison. (Am.

Pet., Dkt. No. 5.) Finding a lack of jurisdiction over Petitioner’s

request for sentence modification under § 3582(c)(1)(A), the Court

ordered Respondent to file an answer to the CARES Act claim.

(Order, Dkt. No. 6.) Respondent filed an answer to the Petition,

opposing habeas relief. (Answer, Dkt. No. 8.)

     For the reasons discussed below, the Court will dismiss the

petition without prejudice for failure to exhaust administrative

remedies.
     Case 1:20-cv-05482-RMB Document 9 Filed 07/17/20 Page 2 of 6 PageID: 92



I.      BACKGROUND

        In his amended petition for writ of habeas corpus, Petitioner

seeks release to home confinement pursuant to the CARES Act. (Am.

Pet., Dkt. No. 5.) Respondent submits that Petitioner failed to

exhaust his administrative remedies before filing a petition for

writ of habeas corpus under 28 U.S.C. 2241; and Petitioner is not

eligible for home confinement under the CARES Act because he does

not have a Minimum PATTERN score for recidivism and because he is

serving a sentence for possession of child pornography. (Answer,

Dkt. No. 8 at 10-11.)

II.     DISCUSSION

        A.   The CARES Act

        Before the CARES Act was passed on March 27, 2020, 18 U.S.C.

§ 3624(c)(2) provided the Federal Bureau of Prisons (“BOP”) with

the authority to “place a prisoner in home confinement for the

shorter of 10 percent of the term of imprisonment of that prisoner

or 6 months.” 18 U.S.C. § 3624(c)(2) (effective July 19, 2019). As

part of the CARES Act, Congress sought to address the spread of

the coronavirus in prisons by permitting the BOP to expand the use

of home confinement under § 3624(c)(2). See Pub. L. No. 116-136,

§ 12003(b)(2). Upon direction of the Attorney General, Section

12003(b)(2) of the CARES Act temporarily suspends the limitation

of home confinement. Id.



                                        2
    Case 1:20-cv-05482-RMB Document 9 Filed 07/17/20 Page 3 of 6 PageID: 93



       On April 3, 2020, the Attorney General authorized the BOP to

immediately      maximize     transfers         to   home    confinement    of     all

appropriate inmates held at BOP facilities where the BOP Director

determines      that   COVID-19    is    materially         affecting    operations.

(Declaration of James Reiser 1 (“Reiser Decl.”) ¶8, Dkt. No. 8-2.)

The BOP is currently assessing a number of factors to ensure that

an inmate is suitable for home confinement including, but not

limited    to,    reviewing    the      inmate's      institutional      discipline

history for the last twelve months; ensuring that the inmate has

a verifiable release plan; verifying that the inmate's primary

offense is not violent, a sex offense, or terrorism related; and

confirming the inmate does not have a current detainer. (Id., ¶18.)

BOP has generally prioritized for home confinement those inmates

who    have     served half of their sentences or who have 18 months

or less remaining        in their       sentences      and    have served    25% or

more of their sentences. (Id., ¶19.) These priority factors are

subject    to    deviation    in   BOP's       discretion    and   are   subject   to

revision as the situation progresses. (Id.)

       As of May 18, 2020, the BOP entered Phase Seven of its Action

Plan to prevent the spread of COVID-19. (Reiser Decl., ¶21a)). The




1 James Reiser is a Case Management Coordinator at FCI Fort Dix.
(Reiser Decl. ¶1, Dkt. No. 4-1.)

                                           3
    Case 1:20-cv-05482-RMB Document 9 Filed 07/17/20 Page 4 of 6 PageID: 94



BOP regularly updates the resource page on its website to inform

the public of its modified operations. (Id., ¶21f)). 2

       B.   Standard of Law

       28 U.S.C. § 2241(c)(3) provides: “The writ of habeas corpus

shall not extend to a prisoner unless-- (3) He is in custody in

violation of the Constitution or laws or treaties of the United

States….” The Court construes the petition as alleging Petitioner

qualifies for release to home confinement under the CARES Act.

There is a judicially created exhaustion requirement for habeas

petitions brought under 28 U.S.C. § 2241. Callwood v. Enos, 230

F.3d 627, 633-34 (3d Cir. 2000). In the typical case, an inmate’s

failure to exhaust all stages of the administrative remedy system

prior to the filing of a habeas petition under 28 U.S.C. § 2241 is

a proper basis for dismissal. Moscato v. Fed. Bureau of Prisons,

98 F.3d 757, 761-62 (3d Cir. 1996).

       The administrative remedy procedure for the BOP is set forth

at 28 C.F.R. §§ 542.10 to 542.19. The procedure provides formal

review of any complaint that relates to any aspect of the inmate’s

confinement. 28 C.F.R. § 542.10(a). For most complaints, inmates

must    first   attempt   to   resolve       the   complaint   informally   with

institution staff. 28 C.F.R. § 542.13(a). If that fails, the inmate

may file an administrative remedy request with the Warden of the




2   Available www.bop.gov/coronavirus (last visited July 16, 2020).
                                         4
    Case 1:20-cv-05482-RMB Document 9 Filed 07/17/20 Page 5 of 6 PageID: 95



institution, within 20 calendar days of the date on which the basis

for the request occurred. 28 C.F.R. § 542.14(a). If the Warden

denies the request, the inmate may file an appeal with the Regional

Director, within 20 calendar days of the date the Warden signed

the response. 28 C.F.R. § 542.15(a). If the Regional Director

denies the appeal, the inmate may appeal that decision to the

General     Counsel    of   the   Federal       Bureau   of   Prisons,   within    30

calendar days from the date the Regional Director signed the

response.     Id.     Appeal   to    the       General   Counsel   is    the    final

administrative appeal. Id. “If the inmate does not receive a

response within the time allotted for reply, including extension,

the inmate may consider the absence of a response to be a denial

at that level.” 28 C.F.R. § 542.18.

       C.    Analysis

       Respondent     contends      that   the     petition    should    be    denied

because Petitioner has not exhausted his administrative remedies.

Petitioner has never filed an Administrative Remedy Request for

home confinement under the CARES Act. (Declaration of Christina

Clark 3 ¶4 and Ex. 1, Dkt. No. 8-1.) Therefore, he has not exhausted

administrative remedies. Additionally, Petitioner does not meet

the eligibility requirements for discretionary release to home

confinement under 18 U.S.C. § 3582(c)(2), as modified by the CARES


3 Christina Clark is a Senior Attorney for the Bureau of Prisons.
(Declaration of John Wallace ¶1, Dkt. No. 8-2.)
                                           5
  Case 1:20-cv-05482-RMB Document 9 Filed 07/17/20 Page 6 of 6 PageID: 96



Act because has a “Low PATTERN” score, and a conviction for

possession of child pornography. (Reiser Decl. ¶27 and Attach. 1

& 2, Dkt. No. 8-2.)

     Petitioner has not offered any justification for his failure

to exhaust administrative remedies prior to filing the present

petition. Furthermore, Petitioner has not alleged how the BOP

failed to carry out its duties under the CARES Act.

III. CONCLUSION

     For the reasons discussed above, the Court will dismiss the

petition without prejudice for failure to exhaust administrative

remedies.



An appropriate Order follows.



Date:   July 16, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     6
